Per Curiam:

Este es un recurso de apelación interpuesto por los demandantes contra resolución dictada por el Tribunal de Distrito de Puerto Rico, Sección de Mayagüez, en un caso de división de comunidad, que autorizó al contador-partidor a desembolsar ciertas cantidades para cubrir varios gastos.
El primer señalamiento es que el tribunal inferior cometió error al autorizar al contador-partidor a pagar al notario José Rosario Gelpí la suma de $435.97 por el otorgamiento de una escritura pública contentiva del proyecto de partición. Convenimos con los apelantes.
A tenor con el artículo 603 del Código de Enjuiciamiento Civil, ed. de 1933, el contador-partidor viene obligado a pre-sentar un informe a la corte. Pero dicho informe, que obvia-mente está sujeto a modificaciones, no debe elevarse a escri-tura pública y ocasionar los gastos que tal escritura acarrea. Es cierto, según alega el apelado, que el artículo 603 no prohíbe que se haga esto. Sin embargo, tal acción no tiene fin prác-tico alguno, es innecesaria y no pueden cargársele a los ape-lantes los gastos de la misma.
 Los apelantes también señalan como error la actuación del tribunal de distrito al autorizar al contador-partidor a pagarle $600.86 a dos ingenieros y $300 a un secretario. Carece de méritos la contención de los apelantes al efecto de que no puede cargársele el trabajo de los ingenieros, realizado fuera de horas y días regulares de trabajo, por razón de que dichos ingenieros son empleados permanentes del gobierno insular. De los autos surge suficiente evidencia en apoyo de estas dos partidas. Por tanto no intervendremos con ellas.
La resolución del tribunal de distrito será modificada en el sentido de eliminarle la autorización al contador-partidor para pagarle al notario la suma de $435.97. Así modificada, dicha resolución será confirmada.